     Case 3:20-cv-00736-JLS-WVG Document 5 Filed 05/27/20 PageID.61 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICARDO VALDEZ,                                 Case No.: 3:20-CV-0736 JLS (WVG)
     CDCR #E-98488,
12
                                        Plaintiff,   ORDER: (1) GRANTING MOTION
13                                                   TO PROCEED IN FORMA
                         vs.                         PAUPERIS; AND (2) DISMISSING
14
     DR. ZHANG; SCHOBELOCK;                          COMPLAINT FOR FAILING TO
15   WARDEN; OFFICER DOE#1.                          STATE A CLAIM PURSUANT TO 28
     S. ROBERTS; CDCR; DOE #2,                       U.S.C. § 1915(e)(2) & 28 U.S.C.
16
                                                     § 1915A(b)
17                                   Defendants.
18                                                   (ECF No. 2)
19
20         Plaintiff Ricardo Valdez, currently incarcerated at the Richard J. Donovan
21   Correctional Facility (“RJD”) located in San Diego, California, and proceeding pro se, has
22   filed a civil rights complaint pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1).
23         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) when he
24   filed his Complaint; instead, he filed a Motion to Proceed In Forma Pauperis (“IFP”)
25   pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
26   I.    Motion to Proceed IFP
27         All parties instituting any civil action, suit or proceeding in a district court of the
28   United States, except an application for writ of habeas corpus, must pay a filing fee of

                                                                             3:20-CV-0736 JLS (WVG)
     Case 3:20-cv-00736-JLS-WVG Document 5 Filed 05/27/20 PageID.62 Page 2 of 12



 1   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). However,
 4   prisoners who are granted leave to proceed IFP remain obligated to pay the entire fee in
 5   “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016);
 6   Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether their
 7   action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281
 8   F.3d 844, 847 (9th Cir. 2002).
 9          Section 1915(a)(2) also requires prisoners seeking leave to proceed IFP to submit a
10   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
11   6-month period immediately preceding the filing of the complaint.”                              28 U.S.C.
12   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
13   trust account statement, the Court assesses an initial payment of 20% of (a) the average
14   monthly deposits in the account for the past six months, or (b) the average monthly balance
15   in the account for the past six months, whichever is greater, unless the prisoner has no
16   assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody
17   of the prisoner then collects subsequent payments, assessed at 20% of the preceding
18   month’s income, in any month in which his account exceeds $10, and forwards those
19   payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce,
20   136 S. Ct. at 629.
21          In support of his IFP Motion, Plaintiff has submitted a copy of his CDCR Inmate
22   Statement Report as well as a Prison Certificate completed by an RJD accounting officer.
23   See ECF Nos. 2, 4; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d at
24   1119. These statements show that Plaintiff has carried an average monthly balance of
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016)). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.

                                                                                           3:20-CV-0736 JLS (WVG)
     Case 3:20-cv-00736-JLS-WVG Document 5 Filed 05/27/20 PageID.63 Page 3 of 12



 1   $137.75, and had $147.12 in average monthly deposits to his account over the 6-month
 2   period immediately preceding the filing of his Complaint and he had an available balance
 3   of $182.25 on the books at the time of filing. (See ECF No. 4 at 1-2.) Based on this
 4   accounting, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2) and
 5   assesses his initial partial filing fee to be $29.42 pursuant to 28 U.S.C. § 1915(b)(1).
 6         The Court will direct the Secretary of the CDCR, or his designee, to collect the initial
 7   $29.42 fee assessed only if sufficient funds are available in Plaintiff’s account at the time
 8   this Order is executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a
 9   prisoner be prohibited from bringing a civil action or appealing a civil action or criminal
10   judgment for the reason that the prisoner has no assets and no means by which to pay the
11   initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that
12   28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP
13   case based solely on a “failure to pay . . . due to the lack of funds available to him when
14   payment is ordered.”). The remaining balance of the $350 total fee owed in this case must
15   be collected by the agency having custody of the prisoner and forwarded to the Clerk of
16   the Court pursuant to 28 U.S.C. § 1915(b)(2).
17   II.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
18         A.     Legal Standard
19         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint also requires a
20   pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
21   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it,
22   which is frivolous, malicious, fails to state a claim, or seeks damages from defendants who
23   are immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc)
24   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
25   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
26   the targets of frivolous or malicious suits need not bear the expense of responding.’”
27   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citation omitted).
28   ///

                                                                              3:20-CV-0736 JLS (WVG)
     Case 3:20-cv-00736-JLS-WVG Document 5 Filed 05/27/20 PageID.64 Page 4 of 12



 1         “The standard for determining whether a plaintiff has failed to state a claim upon
 2   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 3   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
 4   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
 5   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 6   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 7   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
 8   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
 9   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
10         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
11   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
12   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
13   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
14   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
15   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
16   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
17         B.     Plaintiff’s Factual Allegations
18         On January 22, 2019, a Cardiothoracic surgeon “recommended” that Plaintiff be
19   prescribed pain medications known as “Tramadol” and “Lyrica.” (Compl. at 3.) However,
20   Plaintiff alleges Dr. Zhang “took [him] off the medication.” (Id.) Plaintiff claims this
21   decision was made because a previous lab test he had taken revealed that he tested
22   “negative” for Tramadol. (Id.) On April 5, 2019, Dr. Zhang wrote a “progress” note that
23   stated, “addiction outweighs benefits of medication.” (Id.)
24         Plaintiff informed Dr. Zhang that he had “nerve damage on chest wall due to
25   operation,” as well as “neuropathic pain on legs and low back.” (Id.) Plaintiff also
26   informed Dr. Zhang that “according to neurologist” only “Lyrica and Gabapentin can be
27   effective for nerve damage pain.” (Id.) Plaintiff alleges that he told Dr. Zhang that
28   “without this medication” the level of pain would put his “life at risk.” (Id.)

                                                                               3:20-CV-0736 JLS (WVG)
     Case 3:20-cv-00736-JLS-WVG Document 5 Filed 05/27/20 PageID.65 Page 5 of 12



 1         As a result of the discontinuation of the pain medication, Plaintiff claims he suffers
 2   from inability to sleep or eat due to “stomach pain,” loss of balance, and anxiety that “leads
 3   to suicidal thoughts.” (Id. at 3-4.) After Dr. Zhang took Plaintiff off his medication,
 4   Plaintiff saw Dr. Zhang “many more times” and told him that it was “improper to have
 5   taken [Plaintiff] off of the only effective medication [for his] pain.” (Id. at 4.)
 6         Despite Plaintiff’s request that he be “put on any type of strong pain medication,”
 7   Dr. Zhang “gave [him] a cursory treatment of Tylenol.” (Id.) However, Plaintiff informed
 8   Dr. Zhang that he had “been on the highest [dose] of Tylenol before and it was ineffective
 9   to [his] type of pain.” (Id.)
10         Plaintiff claims that he was offered “Cymbalta and Amitriptyline” on June 27, 2019
11   but argues that he “previously took [these medications] and [they] were ineffective.” (Id.
12   at 5.) Therefore, Plaintiff refused to take these medications. (See id.)
13         On June 24, 2019, Plaintiff was “interview[ed] by Schobelock” regarding his
14   administrative grievance. (Id. at 6.) Plaintiff alleges he told Schobelock “everything [he]
15   stated here regarding Dr. Zhang.” (Id.) Plaintiff claims that Schobelock “should have been
16   able to recognize” the “unreasonable actions of Dr. Zhang when he took [Plaintiff] off an
17   effective medication.” (Id.)
18         In January of 2020, Plaintiff “wrote a letter to the Warden” letting him know that the
19   “pavement” in RJD was poorly constructed and “lift[ing] up to a degree that [Plaintiff had]
20   seen other inmates fall[ing] out of their walker or wheelchairs.” (Id. at 7.) Plaintiff “asked
21   for the pavement to be fixed.” (Id.) On March 21, 2020, Plaintiff “fell on one of those
22   cracks on pavement” and “lost consciousness.” (Id.) An officer “approach[ed]” Plaintiff
23   and while Plaintiff “asked for medical assistance, he didn’t call them.” (Id.) Plaintiff had
24   to “get up and walk home with severe pain.” (Id.)
25         Plaintiff seeks injunctive relief, $1,000,000 in punitive damages, and $5,000,000 for
26   “pain and suffering, emotional and mental distress.” (Id. at 13.)
27   ///
28   ///

                                                                                3:20-CV-0736 JLS (WVG)
     Case 3:20-cv-00736-JLS-WVG Document 5 Filed 05/27/20 PageID.66 Page 6 of 12



 1         C.       42 U.S.C. § 1983
 2         “Section 1983 creates a private right of action against individuals who, acting under
 3   color of state law, violate federal constitutional or statutory rights.” Devereaux v. Abbey,
 4   263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of substantive
 5   rights, but merely provides a method for vindicating federal rights elsewhere conferred.”
 6   Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks and citations
 7   omitted). “To establish § 1983 liability, a plaintiff must show both (1) deprivation of a
 8   right secured by the Constitution and laws of the United States, and (2) that the deprivation
 9   was committed by a person acting under color of state law.” Tsao v. Desert Palace, Inc.,
10   698 F.3d 1128, 1138 (9th Cir. 2012).
11         D.       Eighth Amendment Medical Care Claims
12         There is no question that prison officials act “under color of state law” when housing
13   and providing medical care to prisoners. See West v. Atkins, 487 U.S. 42, 49-50 (1988)
14   (“[G]enerally, a public employee acts under color of state law while acting in his official
15   capacity or while exercising his responsibilities pursuant to state law.”). Therefore, in
16   order to determine whether Plaintiff has pleaded a plausible claim for relief against any
17   named Defendant based on their alleged denials of his request for a specific medication,
18   the Court must review Plaintiff’s Complaint and decide whether it contains sufficient
19   “factual content that allows [it] to draw the reasonable inference” that “each Government-
20   official defendant, through the official’s own individual actions, has violated the
21   Constitution,” and thus, may be held “liable for the misconduct alleged.” Iqbal, 556 U.S.
22   at 676, 678.
23         Only “deliberate indifference to serious medical needs of prisoners constitutes the
24   unnecessary and wanton infliction of pain . . . proscribed by the Eighth Amendment.”
25   Estelle v. Gamble, 429 U.S. 97, 103, 104 (1976) (citation and internal quotation marks
26   omitted). “A determination of ‘deliberate indifference’ involves an examination of two
27   elements: (1) the seriousness of the prisoner’s medical need and (2) the nature of the
28   defendant’s response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.

                                                                             3:20-CV-0736 JLS (WVG)
     Case 3:20-cv-00736-JLS-WVG Document 5 Filed 05/27/20 PageID.67 Page 7 of 12



 1   1991), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.
 2   1997) (en banc) (quoting Estelle, 429 U.S. at 104).
 3          “Because society does not expect that prisoners will have unqualified access to
 4   health care, deliberate indifference to medical needs amounts to an Eighth Amendment
 5   violation only if those needs are ‘serious.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992)
 6   (citing Estelle, 429 U.S. at 103–04). “A ‘serious’ medical need exists if the failure to treat
 7   a prisoner’s condition could result in further significant injury or the ‘unnecessary and
 8   wanton infliction of pain.’” McGuckin, 974 F.2d at 1059 (quoting Estelle, 429 U.S. at
 9   104); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006); Mendiola-Martinez v. Arpaio,
10   836 F.3d 1239, 1248 (9th Cir. 2016). “The existence of an injury that a reasonable doctor
11   or patient would find important and worthy of comment or treatment; the presence of a
12   medical condition that significantly affects an individual’s daily activities; or the existence
13   of chronic and substantial pain are examples of indications that a prisoner has a ‘serious’
14   need for medical treatment.” McGuckin, 974 F.2d at 1059 (citing Wood v. Housewright,
15   900 F.2d 1332, 1337–41 (9th Cir. 1990)).
16         At the screening stage of these proceedings, the Court will assume that Plaintiff’s
17   claim of nerve pain is sufficient to show he suffers an objectively serious medical need.
18   See Compl. at 3; McGuckin, 974 F.2d at 1059.
19         However, even assuming Plaintiff’s health conditions are sufficiently serious, his
20   pleading fails to include any further “factual content” to show that any Defendant acted
21   with “deliberate indifference” to those needs. McGuckin, 974 F.2d at 1060; Jett, 439 F.3d
22   at 1096; Iqbal, 556 U.S. at 678. “Deliberate indifference is a high legal standard.” Hamby
23   v. Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016) (citing Toguchi v. Chung, 391 F.3d
24   1051, 1060 (9th Cir. 2004)).
25         As to Dr. Zhang, Plaintiff contends that he took him off of pain medication,
26   Tramadol and Lyrica, which Plaintiff claims is the only medication “effective for nerve
27   damage pain.” (Compl. at 3.) Instead, Dr. Zhang prescribed Plaintiff “Cymbalta and
28   ///

                                                                               3:20-CV-0736 JLS (WVG)
     Case 3:20-cv-00736-JLS-WVG Document 5 Filed 05/27/20 PageID.68 Page 8 of 12



 1   Amitriptyline” which he claims are “ineffective” and thus, Plaintiff refused these
 2   medications. (Id. at 5.)
 3          Plaintiff then filed a number of grievances and seeks to hold liable the Defendants
 4   who responded to these grievances. In these grievances, Defendants Roberts, Gates,2 and
 5   Schobelock agreed with the course of treatment that Plaintiff was receiving and declined
 6   to direct that Plaintiff be prescribed the medication of his choice. Id. at 6, 8–9.
 7          While Plaintiff concludes Defendants acted with “deliberate indifference’ by failing
 8   to prescribe the medication he believed was appropriate, his Complaint lacks the “further
 9   factual enhancement” which demonstrates any Defendant’s “purposeful act or failure to
10   respond to [his] pain or possible medical need,” and any “harm caused by [this]
11   indifference.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557); Wilhelm v.
12   Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012) (citing Jett, 439 F.3d at 1096). This is
13   because to be deliberately indifferent, Defendants’ acts or omissions must involve more
14   than an ordinary lack of due care. Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012)
15   (citation and quotation marks omitted); Wilhelm, 680 F.3d at 1122. “A difference of
16   opinion between a physician and the prisoner—or between medical professionals—
17   concerning what medical care is appropriate does not amount to deliberate indifference.”
18   Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989)); Wilhelm,
19   680 F.3d at 1122–23. Instead, Plaintiff must plead facts sufficient to “show that the course
20   of treatment the doctor[] chose was medically unacceptable under the circumstances and
21   that the defendant[] chose this course in conscious disregard of an excessive risk to [his]
22   health.” Snow, 681 F.3d at 988 (citation and internal quotations omitted). Plaintiff has not
23   alleged any facts to support a showing that the medical care he received was medically
24   ///
25
26
27   2
      Plaintiff refers to Gates as a Defendant in the body of his Complaint, see Compl. at 8 but does not list
     him as a Defendant in the caption of the Complaint. Because Plaintiff specifically refers to Gates in the
28   body of his Complaint, the Court will presume that Plaintiff intended him to be a named Defendant.

                                                                                       3:20-CV-0736 JLS (WVG)
     Case 3:20-cv-00736-JLS-WVG Document 5 Filed 05/27/20 PageID.69 Page 9 of 12



 1   unacceptable under the circumstances. Instead, Plaintiff’s allegations show no more than
 2   a difference of opinion as to the proper course of treatment between him and his doctors.
 3         Thus, the Court finds that Plaintiff’s Complaint contains no facts sufficient to show
 4   that any of his doctors or other medical officials acted with deliberate indifference to his
 5   plight by “knowing of and disregarding an[y] excessive risk to his health and safety.”
 6   Farmer v. Brennan, 511 U.S. 825, 837 (1994). Accordingly, Plaintiff’s Eighth Amendment
 7   inadequate medical care claims are dismissed for failing to state a claim upon which relief
 8   may be granted.
 9         E.     Individual Causation
10         Plaintiff claims that the pavement at RJD was “poorly constructed” and he “wrote a
11   letter to the Warden” notifying him that the pavement was a hazard causing inmates to “fall
12   out of their walker or wheelchairs.” (Compl. at 7.) Plaintiff “asked for the pavement to be
13   fixed.” (Id.) However, Plaintiff fails to state a plausible Eighth Amendment claim for
14   relief because he fails to include “further factual enhancement” which describes how or if
15   the unnamed Warden was ever aware of his letter or of the alleged issues with the
16   pavement. See Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557).
17         There is no respondeat superior liability under 42 U.S.C. § 1983.           Palmer v.
18   Sanderson, 9 F.3d 1433, 1437-38 (9th Cir. 1993).           “Because vicarious liability is
19   inapplicable to . . . § 1983 suits, [Plaintiff] must plead that each government-official
20   defendant, through the official’s own individual actions, has violated the Constitution.”
21   Iqbal, 556 at 676; see also Jones v. Community Redevelopment Agency of City of Los
22   Angeles, 733 F.2d 646, 649 (9th Cir. 1984) (even pro se plaintiff must “allege with at least
23   me degree of particularity overt acts which defendants engaged in” in order to state a
24   claim). “A plaintiff must allege facts, not simply conclusions, t[o] show that [each
25   defendant] was personally involved in the deprivation of his civil rights.” Barren v.
26   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); see also Estate of Brooks ex rel. Brooks
27   v. United States, 197 F.3d 1245, 1248 (9th Cir. 1999) (“Causation is, of course, a required
28   element of a § 1983 claim.”).

                                                                             3:20-CV-0736 JLS (WVG)
     Case 3:20-cv-00736-JLS-WVG Document 5 Filed 05/27/20 PageID.70 Page 10 of 12



 1         As currently pleaded, Plaintiff’s Complaint offers no factual detail from which the
 2   Court might reasonably infer a plausible Eighth Amendment claim on the part of the
 3   Warden. Federal Rule of Civil Procedure 8 “demands more than an unadorned, the-
 4   defendant-unlawfully-harmed-me accusation,” and in order “[t]o survive a motion to
 5   dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a
 6   claim for relief that is plausible on its face.’” Iqbal, 662 U.S. at 678 (quoting Twombly,
 7   550 U.S. at 555, 570). And allegations that a prison official “should have been aware of
 8   [a] risk, but was not,” simply do not amount to an Eighth Amendment violation, “no matter
 9   how severe the risk.’” Toguchi, 391 F.3d at 1051, 1060.
10         Moreover, supervisory officials may only be held liable under § 1983 if Plaintiff
11   alleges their “personal involvement in the constitutional deprivation, or . . . a sufficient
12   causal connection between the supervisor’s wrongful conduct and the constitutional
13   violation.” Keates v. Koile, 883 F.3d 1228, 1242-43 (9th Cir. 2018); Starr v. Baca, 652
14   F.3d 1202, 1207 (9th Cir. 2011). Plaintiff makes no such allegations in his Complaint.
15   Therefore, the Court DISMISSES the Warden sua sponte based on Plaintiff’s failure to
16   state a plausible Eighth Amendment claim against him.
17         F.     CDCR
18         To the extent that Plaintiff seeks to name the California Department of Corrections
19   and Rehabilitation (“CDCR”) as a party, he fails to state a claim upon which § 1983 relief
20   can be granted. The CDCR is not a “person” subject to suit under § 1983. Hale v. State of
21   Arizona, 993 F.2d 1387, 1398–99 (9th Cir. 1993) (holding that a state department of
22   corrections is an arm of the state, and thus, not a “person” within the meaning of § 1983).
23   Therefore, Defendant CDCR is DISMISSED from this action without leave to amend.
24         Accordingly, the Court finds Plaintiff’s Complaint, considered together with the
25   exhibits he has attached, fails to state a plausible Eighth Amendment claim against any
26   named Defendant, and that therefore, it is subject to sua sponte dismissal in its entirety
27   pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Lopez, 203 F.3d at 1126-
28   27; Rhodes, 621 F.3d at 1004.

                                                                             3:20-CV-0736 JLS (WVG)
     Case 3:20-cv-00736-JLS-WVG Document 5 Filed 05/27/20 PageID.71 Page 11 of 12



 1          Because he is proceeding pro se, however, the Court having now provided him with
 2   “notice of the deficiencies in his complaint,” will also grant Plaintiff an opportunity to
 3   amend. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v. Bonzelet,
 4   963 F.2d 1258, 1261 (9th Cir. 1992)).
 5   III.   Conclusion and Order
 6          For the reasons explained, the Court:
 7          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 8   (ECF No. 2).
 9          2.    DIRECTS the Secretary of the CDCR, or his designee, to collect from
10   Plaintiff’s trust account the $29.42 initial filing fee assessed, if those funds are available
11   at the time this Order is executed, and to forward whatever balance remains of the full $350
12   owed in monthly payments in an amount equal to twenty percent (20%) of the preceding
13   month’s income to the Clerk of the Court each time the amount in Plaintiff’s account
14   exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2).            ALL PAYMENTS MUST BE
15   CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS
16   ACTION.
17          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
18   Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
19          4.    DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
20   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and
21   GRANTS him forty-five (45) days leave from the date of this Order in which to file an
22   Amended Complaint which cures all the deficiencies of pleading noted. Plaintiff’s
23   Amended Complaint must be complete by itself without reference to his original pleading.
24   Defendants not named and any claim not re-alleged in his Amended Complaint will be
25   considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner
26   & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the
27   original.”); Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims
28   ///

                                                                              3:20-CV-0736 JLS (WVG)
     Case 3:20-cv-00736-JLS-WVG Document 5 Filed 05/27/20 PageID.72 Page 12 of 12



 1   dismissed with leave to amend which are not re-alleged in an amended pleading may be
 2   “considered waived if not repled.”).
 3         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
 4   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to state
 5   a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
 6   1915A(b), and his failure to prosecute in compliance with a court order requiring
 7   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
 8   not take advantage of the opportunity to fix his complaint, a district court may convert the
 9   dismissal of the complaint into dismissal of the entire action.”).
10         IT IS SO ORDERED.
11   Dated: May 27, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                3:20-CV-0736 JLS (WVG)
